Citation Nr: 0325037	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania (PA), that denied the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent on bilateral plantar warts.  The Board remanded this 
claim for further development in April 2001, and it 
subsequently was returned to the Board.  By decision issued 
in November 2002, the Board denied the veteran's increased 
rating claim on bilateral plantar warts.  The veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veterans' Claims (hereinafter, the 
"Court").  In May 2003, the Court entered an Order that 
vacated the November 2003 decision by the Board, and remanded 
the case to the Board for appropriate action consistent with 
the matters raised in the Joint Motion for Remand.


FINDING OF FACT

The veteran's service-connected bilateral foot disability is 
manifested by a painful skin lesion on each foot, which is 
productive of no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for a 
plantar wart on the right foot have been met. 38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.3, 4.20, 4.27, 
4.71a, Diagnostic Code 5284 (2003).

2.  The criteria for a 10 percent disability rating for a 
plantar wart on the left foot have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.3, 4.20, 
4.27, 4.71, Diagnostic Code 5284 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003); See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, slip op. at 22-23 (Fed. Cir. 
Sept. 22, 2002) (holding that the notice requirements of 
§ 3.159(b) are consistent with the statutory requirements of 
38 U.S.C.A. § 5103(a)).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim for a 
disability rating in excess of 10 percent on bilateral 
plantar warts.  The veteran and his representative were 
provided with copies of the appealed rating decision, a 
statement of the case, a supplemental statement of the case, 
and the Board's April 2001 Remand, and the May 2003 Joint 
Motion for Remand.  These documents provided them with notice 
of the law and governing regulations, including the VCAA, as 
well as the reasons for the determinations made regarding the 
veteran's claim and the requirement to submit medical 
evidence that comported with a disability rating in excess of 
10 percent for bilateral plantar warts.  Moreover, in a May 
2001 VA letter, the veteran and his representative were 
advised of what evidence, if any, was necessary to 
substantiate his claim concerning his bilateral plantar 
warts, and this letter indicated what portion of that 
evidence was to be provided by the veteran and which portion 
the VA would attempt to obtain on the veteran's behalf.  
Thus, by way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on the veteran's 
behalf.  Further, the Board notified the veteran and his 
service representative by letter dated in July 2003 that his 
claim had been remanded by the Court and that he had 90 days 
in which to present additional evidence in support of his 
claim.  The veteran responded that same month, indicating 
that he had completely presented his case, was waiving the 
90-day period to submit additional information in support of 
his claim, and was requesting readjudication of his claim by 
the Board.  As such, the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service VA medical 
records and examination reports.  The veteran has stated in 
the course of this appeal that he does not have any 
additional medical records.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim of 
entitlement to a disability rating in excess of 10 percent 
for bilateral plantar warts, to include entitlement to 
separate compensable evaluations for painful skin lesions on 
each foot, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

In December 1998, the veteran filed a new claim for an 
increased rating for bilateral plantar warts.  In support of 
this claim, the veteran was accorded a VA outpatient skin 
disease examination in February 1999.  During that 
examination, the veteran reported a medical history that 
included an in-service clavus on the right plantar foot at 
the metatarsal head.  Physical examination of the veteran 
revealed a hyperkeratoic lesion underlying the fourth 
metatarsal head on the right foot that was tender to 
palpation.  The diagnosis was clavus, right fourth metatarsal 
head, plantar surface.  

On VA outpatient podiatry examination accomplished in 
February 2000, the veteran complained of pain only when the 
lesion on his right foot grew and also complained of 
stumbling when the lesion began to re-grow after being 
trimmed.  Physical examination, in relevant part, of the 
veteran revealed bilateral cavus foot type with mild 
pronation, intractable porokeratosis at the submetatarsal 
fourth on the right foot, and hyperkeratosis at the medial 
left and sub-fifth area on the left foot.

On a VA Form 646 dated in August 2000 and filed at the RO on 
the veteran's behalf by his service representative, it was 
contended that the veteran's bilateral plantar warts 
interfered with his employment.

At the veteran's most recent VA outpatient skin diseases 
examination accomplished at the VA Outpatient Clinic in 
Allentown, PA, in July 2002, he reported a medical history of 
lesions on his feet with pain that had been almost the same 
since separation from service.  He stated that he "self-
treated" these lesions by trimming them every two weeks and 
more often than that during the summer.  The veteran also 
stated that these lesions did not affect his employment.  The 
VA podiatrist noted that he had reviewed the veteran's claims 
file.  Physical examination of the veteran revealed bilateral 
cavus, foot type, and it was noted that sub-metatarsal 
lesions could be seen.  X-rays of the veteran's feet were 
obtained and interpreted to reveal essentially normal soft 
tissues, minimal osteoarthritic changes bilaterally in the 
talus tarsal bone and the navicular tarsal bone, and only a 
minor abnormality.  The podiatrist's diagnosis was 
intractable porokeratosis at submetatarsal four on the right 
foot and intractable porokeratosis at submetatarsal five on 
the left foot.  In an addendum to this diagnosis dated in 
August 2002, the podiatrist stated that the veteran's 
condition was moderate.

On VA outpatient skin diseases examination accomplished at 
VAMC Wilkes-Barre in July 2002, the veteran reported a 
medical history that included developing a painful 
hyperkeratoic lesion in the plantar surface of the right 
foot.  The examiner stated that he had reviewed the veteran's 
claims folder.  Physical examination of the veteran revealed 
a 0.5 centimeter hyperkeratoic lesion on the plantar surface 
of the fourth metatarsal head of the right foot.  The 
diagnosis was clavus.  


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to a disability rating 
in excess of 10 percent for service-connected bilateral 
plantar warts and also is entitled to separate compensable 
evaluations for this disability as painful skin lesions on 
each foot.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton  v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The Court also has held that, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
In this regard, the Board observes that the VA Schedule for 
Rating Disabilities has been revised with respect to the 
regulations for evaluating skin disorders.  See 67 Fed. Reg. 
49596-49599 (Jul. 30, 2002) (codified at 38 C.F.R. § 4.118 
(2003)).  Those provisions, which became effective August 30, 
2002, replaced the rating criteria of 38 C.F.R. § 4.118 (as 
in effect through August 30, 2002).  The amended rating 
criteria are sufficiently different from those in effect 
through August 30, 2002.  As reflected in the May 2000 
statement of the case and the August 2002 supplemental 
statement of the case mailed to the veteran and his service 
representative, the RO considered both the former and revised 
criteria for evaluating skin disabilities in adjudicating the 
veteran's currently appealed claim.  Therefore, the Board 
determines that the veteran is not prejudiced by the change 
in law that occurred after the initiation of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Accordingly, 
and pursuant to the Court's May 2003 decision remanding this 
claim for consideration of additional Diagnostic Codes, the 
Board will consider both the old and new criteria for 
evaluating skin disorders and apply the criteria which are 
most favorable to the veteran, to specifically include 
Diagnostic Codes 5284 and 7804.

Here, the veteran's service-connected bilateral plantar warts 
are currently evaluated as 10 percent disabling by analogy to 
38 C.F.R. § 4.118, Diagnostic Code 7806 (eczema).  The Board 
notes that, where a particular disability for which the 
veteran is service-connected is not listed in the VA Schedule 
for Rating Disabilities, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20, 4.27 (2003); see 
Lendenman v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

There are several other potentially applicable Diagnostic 
Codes for consideration by the Board in this claim.  For 
example, the veteran's service-connected bilateral plantar 
warts could be evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  This Diagnostic Code provides a series of 
disability ratings based on the severity of a veteran's foot 
injuries.  The minimum compensable evaluation of 10 percent 
disabling is available under this Diagnostic Code where the 
veteran's foot injury is moderate.  The next higher 
evaluation of 20 percent disabling is available under 
Diagnostic Code 5284 where the veteran's foot injury is 
moderately severe.  An evaluation of 30 percent disabling is 
available under this Diagnostic Code where the veteran's foot 
injury is severe.  Finally, Diagnostic Code 5284 provides a 
40 percent evaluation where a veteran's foot injury results 
in actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003).

The former Diagnostic Code 7804, in effect through August 30, 
2002, provides an evaluation of 10 percent disabling where 
the veteran's scars are superficial, tender, and painful on 
objective demonstration.  The Note following this Diagnostic 
Code explains that an evaluation of 10 percent disabling will 
be assigned when these requirements are met, even though the 
location of the scars may be on the tip of a finger or toe.  
Additionally, the Note provides that the rating may exceed 
the amputation value for the limited involvement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect through 
August 30, 2002).  

Under the revised Diagnostic Code 7804, in effect since 
August 30, 2002, an evaluation of 10 percent disabling is 
available for superficial scars that are painful on 
examination.  The Notes following this Diagnostic Code define 
a superficial scar as one not associated with underlying soft 
tissue damage.  The Notes also provide that a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe, even though amputation of either would not warrant a 
compensable evaluation.  See 67 Fed. Reg. 49596-49599 (Jul. 
30, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 
7804 (effective from August 30, 2002)).

Under the former 38 C.F.R. § 4.118, Diagnostic Code 7806, in 
effect prior to August 30, 2002, the veteran's bilateral 
plantar warts could be evaluated by analogy to the 
symptomatology of claimed skin disabilities.  For example, 
the minimum compensable evaluation of 10 percent disabling is 
available under the former Diagnostic Code 7806 where the 
skin disability is manifested by exfoliation, exudation, or 
itching on an exposed surface or extensive area of skin.  The 
next higher evaluation of 30 percent disabling is available 
where the skin disability is manifested by constant exudation 
or itching, extensive lesions, or marked skin disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
through August 30, 2002).  

The revised 38 C.F.R. § 4.118, Diagnostic Code 7806, in 
effect since August 30, 2002, now provides that specific 
percentages of skin must be adversely affected by the claimed 
skin disability in order to qualify for a disability 
evaluation.  The minimum compensable evaluation of 10 percent 
disabling requires that at least 5 percent, but not less than 
20 percent, of the entire body or exposed areas of the body 
must be affected by the skin disability.  An evaluation of 30 
percent disabling mandates that between 20 and 40 percent of 
either the entire body or exposed areas of the body must be 
affected by the skin disability.  Alternatively, to qualify 
for an evaluation of 30 percent disabling under the revised 
Diagnostic Code 7806, the veteran must be receiving 
intermittent systemic therapy like corticosteroids or other 
immunosuppressive drugs for no less than 6 weeks during the 
past 12 months.  See 67 Fed. Reg. 49596-49599 (Jul. 30, 2002) 
(codified at 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective from August 30, 2002)).    

The veteran's service-connected bilateral plantar warts also 
could be evaluated under Diagnostic Code 5277 (bilateral weak 
feet).  This Diagnostic Code reflects that bilateral weak 
feet are a secondary symptom of many constitutional 
conditions.  Characterized by atrophy of the musculature, 
disturbed circulation, and weakness, bilateral weak feet are 
evaluated by rating the underlying condition, and an 
evaluation of 10 percent disabling is available for this 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5277 
(2003).  

Taking into account the relevant evidence discussed above, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds that the evidence supports assigning separate 
10 percent disability ratings on the plantar wart on each of 
the veteran's feet.  Specifically, the Board finds that the 
symptomatology associated with the veteran's plantar warts 
more nearly approximates the criteria for evaluating foot 
injuries found in the VA Schedule for Rating Disabilities at 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  In this 
regard, the Board notes that the objective medical evidence 
of record reveals that the veteran suffers from a painful 
plantar wart on each foot.  For example, physical examination 
in December 1998 revealed a hyperkeratoic lesion underlying 
the veteran's fourth metatarsal head on the right foot that 
was tender to palpation.  Physical examination of the veteran 
in February 2000 revealed an intractable porokeratosis at the 
submetatarsal fourth of the right foot and hyperkeratosis at 
the medial left and sub-fifth area of the left foot.  
Following VA examination in July 2002, the veteran was 
diagnosed with intractable porokeratosis at the submetatarsal 
four of the right foot and intractable porokeratosis at the 
submetatarsal five of the left foot.  The VA podiatrist who 
conducted the veteran's July 2002 VA examination subsequently 
concluded in August 2002 that the condition of the veteran's 
feet was moderately disabling.  In light of the relevant 
medical evidence of record, the Board is of the opinion that 
the plantar warts on each of the veteran's feet are most 
appropriately evaluated under the criteria for evaluating 
foot injuries rather than under the old or new criteria for 
evaluating skin disabilities.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 413-414 (1995) (citing Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection)).  The Board is 
also of the opinion that, given that there was objective 
medical evidence of a moderately disabling plantar wart on 
each of the veteran's feet, the veteran is entitled to 
separate disability evaluations of 10 percent for each foot 
under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003).  

The Board observes that there is no medical evidence on this 
claim that supports evaluating the veteran's service-
connected bilateral plantar warts under any of the other 
potentially applicable Diagnostic Code.  For example, since 
bilateral weak feet are not currently (medically) 
demonstrated, a separate evaluation for this disability is 
not warranted under Diagnostic Code 5277.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5277 (2003).  The evidence also does 
not reflect that the veteran's bilateral plantar warts are 
manifested by symptoms associated with skin disabilities like 
exfoliation, exudation, or itching on an exposed surface or 
extensive area of skin, such that the veteran is entitled to 
an evaluation under the former rating criteria for evaluating 
skin disabilities.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7804 and 7806 (effective through August 30, 2002).  Nor is 
there medical evidence to support evaluating the veteran's 
bilateral plantar warts based on a specific percentage of 
skin adversely affected by this disability, such that the 
veteran is entitled to an evaluation under the revised rating 
criteria for evaluating skin disabilities.  See 67 Fed. Reg. 
49596-49599 (Jul. 30, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 and 7806 (effective from August 30, 
2002)).  

As to the contention that the veteran's service-connected 
bilateral plantar warts merit separate disability evaluations 
as scars and as injuries to each foot, the Board observes 
that, in rating any disability, "[t]he evaluation of the 
same disability under various diagnoses is to be 
avoided....Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestations under different diagnoses, are to be 
avoided."  38 C.F.R. § 4.14 (2003).  The assignment of more 
than one rating for the same disability constitutes 
impermissible "pyramiding" of benefits.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  The critical element in 
determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disabilities.  See Esteban v. Brown, 6 Vet. App. 
259, 261.  Essentially, the veteran contended on appeal that 
he was entitled to separate evaluations of the same 
disability - painful plantar warts - as scars and as injuries 
to each foot.  Given that assigning separate evaluations for 
the same plantar wart on each of the veteran's feet 
constitutes impermissible pyramiding of benefits, and given 
that a 10 percent evaluation has been assigned for the 
moderately disabling plantar wart on each of his feet, the 
Board concludes that assigning a separate disability 
evaluation for this disability as scars on each foot is not 
permitted.

In conclusion, the Board has considered whether the veteran's 
bilateral plantar warts presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  It is noted that the veteran's service 
representative contended on a VA Form 646 dated in August 
2000 that the veteran's bilateral plantar warts interfered 
with his employment.  However, on VA examination accomplished 
in July 2002, the veteran stated that his bilateral plantar 
warts had not affected his employment.  Further, a review of 
the evidence in the veteran's claims folder does not indicate 
that his service-connected bilateral plantar warts were shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for 
assigning separate disability evaluations of 10 percent to 
the plantar wart on each of the veteran's feet.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

For the reasons and bases discussed above, the Board finds 
that the veteran is entitled to separate disability 
evaluations of 10 percent for a plantar wart on each foot.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
The appeal is granted.




ORDER

Entitlement to a 10 percent disability rating for a plantar 
wart on the right foot is granted, subject to the provisions 
governing the award of monetary benefits.

Entitlement to a 10 percent disability rating for a plantar 
wart on the left foot is granted, subject to the provisions 
governing the award of monetary benefits.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




